DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 10/31/2019. It is noted, however, that applicant has not filed a certified copy of the CN201911057384 application as required by 37 CFR 1.55.

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 recites the limitation “…comprising a printed configured to print…” which should be “…comprising a printer[[d]] configured to print…”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a visual device in claims 1 and 18 and a scanning device in claims 1 and 18.
Regarding the visual device, the function is “to guide the first mechanical arm to past the label on an object”. There is no recited structure for performing such a function. While the term “visual” is used to describe the device, it does not impart any structure to the device.
Regarding the scanning device, the function is “scanning” and “adapted to scan”. No structure is recited for performing such scanning.
Because these limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows that the scanning device is a reader which can read marks or bar codes (See [0014]). There is no structure described in the instant specification for the visual device. As such, one of ordinary skill in the art is not reasonably apprised of the metes and bounds of the claim, and a rejection under 35 U.S.C. 112(b) is proper, as detailed later in this Office action.
If applicant does not intend to have this limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 18 recite a “visual device”. This recitation meets the three prong test for interpretation under 35 U.S.C. 112(f) as detailed above. Because this limitation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However a review of the specification shows that there is no structure described in the instant specification for the visual device. As such, one of ordinary skill in the art is not reasonably apprised of the metes and bounds of the claim. For examination purposes, any device which can control or guide movement of a mechanical arm for application of a label will be considered to meet the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over De Bruijn (US 2020/0055094) in view of Van Durrett (US 5,501,571).
De Bruijn teaches a labeling system and method comprising a scanning device (3) which scans an object (9) to be labeled and sends information to a control device (8), the control device then guiding a labelling device (4) comprising mechanical arms (47,48) to pick up a label and apply it to the object (See Figures; [0058]-[0075]). The mechanical arms form a pasting unit as claimed. The scanning device of De Bruijn reads on the instantly claimed visual device which guides the mechanical arm, such guiding being performed via the control device.
De Bruijn does not expressly disclose a scanning device which scans the label after the label is applied to the object.

It would have been obvious to one of ordinary skill in the art to subject the labeled objects of De Bruijn to further processing by scanning their labels, picking up the objects with a robot arm, and loading them onto pallets, as taught by Van Durrett. The rationale to do so would have been the motivation provided by the teaching of Van Durrett that to do so would predictably allow for efficient palletizing of objects for delivery to customers or users (See Summary of Invention).
Regarding claim 12, the system of De Bruijn includes a printer which can print different types of labels (See [0071]-[0072]).
Regarding claim 19, in the method taught by the combination of De Bruijn and Van Durrett, the robot arm (90) of Van Durrett is a second mechanical arm which stacks the object on a pallet.
Regarding claim 20, examiner is taking official notice that it is well known and conventional to transport pallets of objects with vehicles. The combination of De Bruijn and Van Durrett results in pallets loaded with stacks of objects. It is well-known in the art that the purpose of having items on a pallet is to transport a plurality of objects together to a single destination. It is conventional in the art to use various vehicles to transport loaded pallets, such as forklifts or trucks, both of which would read on the vehicle of claim 20. Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to transport the loaded pallets taught by the combination of De Bruijn and Van Durrett with a transporting vehicle as claimed.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARSON GROSS/Primary Examiner, Art Unit 1746